        CASE 0:20-cv-00949-NEB-TNL Document 16 Filed 06/29/20 Page 1 of 1


                                                                                        Heru,t'
                        IN THE UMTED STATES DISTRICT COURT                               ,JUN       g
                                                                                                2       202a
                           FOR THE DISTRICT OF MIIYNESOTA



Jenny Ann Vance, as Trustee for the Heirs and      Court File No: 20-Iv-00949-NEB-TNL
Next of Kin of Darren Robert Jahnke,

                    Plaintiff.

vs.
                                                    MOTION TOR ADDITIONAL TIME TO
County of Ramsey, Minnesota; Ramsey                    RESPOI{D TO THE MOTION OF'
County Sheriffs Deputy Andre Rongitsch, in          DEFENDAI\ITS COUNTY OF RAMSEY,
his individual and official capacities; Ramsey
                                                    MINNESOTA, ET AL. TODISn{ISS TrtE
                                                               COMPLAINT
County Sheriffs Deputy Lisa Daly, in her
individual and official capacities; Ramsey
County Sheriff s Deputy Douglas Haider, in
his individual and official capacities; Ramsey
County Sheriffs Deputy SaraNaglosky in her
individual and official capacities,

                  Defendants.




Pursuant to rule 6b, Fed. R. Civ. P., Plaintiffhereby   respecfily   requests additional time to

respond to the Motion of Defendants Ramsey County, Minnesot4 et aI., to Dismiss the

Complaint, filed on June 12, 2020. Plaintiffrequests an extension of 45 days to review the

motion and to obtain legal representation. Plaintiffhas consulted with the Pro Se Project and

anticipates further consultation with a volunteer attorney prior to submitting a response to the

Defendants' motion.




DATED: This 24tr day of June,2020

                                                   Ann Vance, Pro Se Litigant
                                              303 Dakota Ct South
                                              Woodville. WI54028


                                                                                       JUil 2 e 2020
